On Petition eor a Rehearing.
Ross, C. J. —
A petition for a rehearing has been filed by the appellant, wherein counsel say: “The question sought to be raised by the appeal in this case, and which the appellant hoped to have the court decide, is not covered by the decision in this case, and the appellant respectfully asks the court to decide the question which it pressed upon the court in its original brief. The question has not yet been decided in Indiana, although it has been decided in a number of other States. It is a question of great importance to mechanics and material-men, as well as to the owners of property being constructed. The question is one of law. It is this: After the contract has been once completed and the statutory limitation begins to run, can a party revive an expired right of lien which he has lost in consequence of laches, by performing some work in the house, such as merely patching the plastering after work has been substantially completed?”
While counsel affirm that there is no conflict in the evidence upon the question which they seek to have the court decide, we are compelled to differ from them; for upon the question as to when the buildings were com*285pleted, this was a controverted question, the appellants claiming one time and the appellee another. Had the buildings been completed at the time when appellants contend they were completed, and the appellee failed to file notice of his intention to hold a lien within the time designated by the statute, his right thereto would have been lost.
Filed April 4, 1895.
Petition overruled.